Citation Nr: 1723218	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of surgical treatment at a VA Medical Center (VAMC).  


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In May 2012, March 2014, and April 2016 the Board remanded the instant claim for additional development.  The Board finds that remand directives have been substantially completed and the case is now properly before the Board and may be considered for disposition.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

VA medical care, to include two surgeries for treatment of a cervicomedullary junction tumor in May 2001 were not the proximate cause of the Veteran's present right side functional loss through carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residual functional loss involving the right side resulting from two surgeries for treatment of a cervicomedullary junction tumor are not met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Merits of the Claim

I.  Relevant Legal Principles

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151.  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Evidence and Analysis

The Veteran seeks compensation that he contends he is entitled to as a result of residuals from two surgeries for treatment of a cervicomedullary junction tumor in May 2001.  The Board has reviewed the Veteran's medical records and found that the Veteran has consistently reported experiencing symptoms on the right side of his body since the surgeries, and that the Veteran developed Parkinson's disease in 2004.  A further review of the record also shows that the Veteran previously filed for compensation for numbness of his upper extremities, including his right arm in August 1969 and that this claim was denied.  The Board need not resolve to what extent the Veteran's present condition might be the result of his surgery rather than his previously reported symptoms. 

Rather, the issue in this case turns on whether VA treatment proximately caused the Veteran's residual condition, including a functional loss involving the right side of his body and Parkinson's through carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable. 

The Board has previously noted that the November 2008 VA medical examination resulted in an opinion that did not address the issue of proximate causation.  Accordingly that opinion does not provide probative evidence with respect to whether the VA is at fault for any of the conditions the Veteran may be suffering from.  

Instead, the Board turns to an August 2015 VA examination and a December 2016 addendum opinion in which examiners reviewed the Veteran's medical records and specifically opined as to whether appropriate care was provided by the VA.  With respect to the August 2015, the examiner determined that the Veteran had decreased sensation to light touch over the right side of his body below the neck and the midline.  He opined that the etiology of the sensory loss was most likely the residuals of the tumor and the surgery on the brainstem.  The examiner indicated that the diagnosis of the tumor was made promptly and treatment initiated promptly leading to a cure of the underlying tumor, resolution of the presenting symptoms, and mild post-operative right-sided numbness.  The examiner further opined that the Veteran's Parkinson's was not related to the surgery.  Finally, the examiner opined that the overall excellent outcome of treatment indicated "a high level of medical care with no evidence of carelessness, negligence, lack of proper skill, etc." 

Following the April 2016 remand, the VA obtained an addendum opinion in which the examiner concluded after a review of the Veteran's records that there is no evidence of error in judgment or similar instance of fault on part of the VA in furnishing of surgical and follow up care.  See December 2016 VA medical opinion.  Further the examiner opined that they could find no evidence in the record of an event that was not reasonably foreseeable.  Id.  In that regard, the Board also notes that is has obtained and reviewed the consent form obtained prior to the procedures at issue in this case.  

The Board fully acknowledges that the Veteran, like any lay-individual is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, however the issue of causation of the Veteran's current right side condition and Parkinson's is beyond the competence of a lay individual.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Additionally, the Board has reviewed the Veteran's report that the VA doctors admitted fault when they told him that his post-operation right side condition would remain permanent if did not resolve within a month.  In that regard the Board notes that as reported by the Veteran, the Doctor's statements merely suggest an honest diagnosis that residuals of the surgery might last if they do not resolve, not that something had gone wrong with the treatment.  See generally July 2010 Correspondence. 

The evidence currently of record does not dispute that the Veteran has symptoms the right side of his body.  In fact, the 2015 VA medical examiner specifically opined that these symptoms are likely residuals of the tumor and the surgeries.  However all of the competent medical evidence of record also shows that the VA did not cause the condition on the right side of the Veteran's body or Parkinson's by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of surgical treatment at a VA Medical Center is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


